SEPARATE CONCURRING. OPINION.
GRAVES, J.
I concur fully in what is said in paragraph two of the opinion of our Brother Bond, and in the result reached in the case. What is said in ’.paragraph two of the opinion fully disposes of the case, and renders' what is said in paragraph one in a sense obiter—not strictly obiter, because it could well *604be written under the issues involved, but obiter in the sense that after reaching the conclusion reached in paragraph two the case was finally disposed! of, and there was no necessity for. further utterance. The opinion may be right or wrong upon the questions discussed in paragraph one (matters upon which we express no opinion at all), but when we touch one question therein suggested, we are in contact with a very “live wire,” and ought to approach it with hesitancy, and then only in a case where the question is the question in the case. I refer to restrictions in State laws or 'ordinances which tend to do away with the terms of existing contracts on the theory that the police power of the State cannot be contracted away. The trend of recent legislation is such that this question is going to become the turning point in some case in the very near future, and for that reason I prefer to express no opinion thereon .at this time, but await a time when it can be considered upon full argument in the light of modem statutes and some more recent cases. For these reasons I concur only in paragraph two of the opinion, and in the result.
Lamm, G. J., Woodson, Broiun and Walker, JJ., concur in these views.